

115 HR 6958 IH: Drug Price Transparency Act
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6958IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Francis Rooney of Florida (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a study and report on the feasibility of basing reimbursement rates for Medicare
			 part B drugs and covered part D drugs on the average prices for such drugs
			 in the member-states of the Organization for Economic Cooperation and
			 Development.
	
 1.Short titleThis Act may be cited as the Drug Price Transparency Act. 2.Study and report on feasibility of basing reimbursement rates for Medicare part B drugs and covered part D drugs on average prices for such drugs in OECD member statesFrom amounts otherwise made available to the Secretary of Health and Human Services, the Secretary shall use not to exceed $100,000 of such amounts to, not later than 90 days after the date of the enactment of this Act, conduct a study, and submit to Congress a report, on the feasibility of—
 (1)basing reimbursement rates under part B of the Medicare program under title XVIII of the Social Security Act for prescription drugs for which coverage is provided under part B of the Medicare program on the average price of such drugs in the member-states of the Organization for Economic Cooperation and Development; and
 (2)basing payment rates under prescription drug plans under part D of such title (and under MA–PD plans under part C of such title) for covered part D drugs (as defined in section 1860D–2(e) of such Act (42 U.S.C. 1395w–102(e))) on the average price of such drugs in such member-states.
			